Cite as 2015 Ark. App. 285


                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. E-14-865

                                               Opinion Delivered:   April 29, 2015
GARY DON ARWOOD
                              APPELLANT APPEAL FROM THE ARKANSAS
                                        BOARD OF REVIEW
V.                                      [NO. 2014-BR-01962]

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and JCR
MANAGEMENT, INC.              REVERSED AND REMANDED
                    APPELLEES


                           WAYMOND M. BROWN, Judge


       Gary Don Arwood appeals from the Board of Review’s denial of his

unemployment benefits. Arwood worked for the employer as a customer-service

representative and delivery driver from September 22, 2012, to May 16, 2014, at which

time he was discharged for violating a policy prohibiting employees from discussing salary

and wages with other employees. The employer’s general manager was initially tasked

with reprimanding Arwood, but instead, terminated his employment after finding a piece

of paper she believed he was using to account for money he had taken from the

company’s cash drawer.1




1
  The Board of Review found that the employer was not credible and provided
insufficient evidence to substantiate allegations surrounding the piece of paper and the cash
drawer, and therefore, it is not important for purposes of our appeal.
                                 Cite as 2015 Ark. App. 285

         The Department of Workforce Services allowed benefits, and the Appeal Tribunal

affirmed, concluding that Arwood was discharged for reasons other than misconduct in

connection with his work. The Board of Review reversed the Appeal Tribunal’s decision,

finding that he was discharged for misconduct due to his oral statements. Hence, the issue

before us is whether Arwood’s actions constituted work-related misconduct sufficient to

bar him from receiving unemployment compensation. We do not believe his actions rise

to such a level and reverse and remand the Board of Review’s decision with instructions

to award benefits.

         A person shall be disqualified from receiving unemployment benefits if it is

determined that the person was discharged from his or her last work on the basis of

misconduct in connection with the work.2 The employer has the burden of proving by a

preponderance of the evidence that an employee engaged in misconduct.3 For the

purposes of unemployment compensation, misconduct is defined as (1) disregard of the

employer’s interest, (2) violation of the employer’s rules, (3) disregard of the standards of

behavior which the employer has a right to expect, and (4) disregard of the employee’s

duties and obligations to the employer.4 However, the definition of misconduct requires

more than mere inefficiency, unsatisfactory conduct, failure in good performance as a

result of inability or incapacity, inadvertencies, ordinary negligence in isolated incidents,



2
    Ark. Code Ann. § 11-10-514(a)(1) (Repl. 2012).
3
    Grigsby v. Everett, 8 Ark. App. 188, 649 S.W.2d 404 (1983).
4
    Clark v. Dir., Employment Sec. Dep’t, 83 Ark. App. 308, 126 S.W.3d 728 (2003).


                                              2
                                   Cite as 2015 Ark. App. 285

or good-faith errors in judgment or discretion.5 Conduct that may well provide a

sufficient basis for the discharge of an employee may not be sufficient to deny that

employee unemployment benefits.6 To conclude that there has been misconduct for

unemployment-insurance purposes, we have repeatedly required an element of intent:

mere good-faith errors in judgment or discretion and unsatisfactory conduct are not

misconduct unless they are of such a degree or recurrence as to manifest culpability,

wrongful intent, evil design, or intentional disregard of an employer’s interest. 7

          In the instant case, the employer has a policy prohibiting its employees from

discussing salary and wages, specifically stating as follows: “Discussing with other team

members salary/wages which will result in automatic termination.” The employer alleged

and Arwood testified that he stated to another employee, “Did you get your bonus cause I

just got mine?” He further testified that he did not know talking about his bonus was

against the employer’s policy because he did not believe his bonus had anything to do

with salary or wages, and he maintained that his bonus was a reward that differed from his

usual pay because it did not occur regularly. We agree with Arwood and believe that such

a statement in regard to his bonus amount was no more than an isolated instance of

ordinary negligence or a good-faith error in judgment.

          The employer also presented conflicting evidence as to the reason for Arwood’s

discharge. Initially, the employer’s vice-president testified that he was discharged for


5
    Price v. Dir., Ark. Dep’t of Workforce Servs, 2013 Ark. App. 205.
6
    Id.
7
    Id.
                                                 3
                                   Cite as 2015 Ark. App. 285

discussing his bonus. However, his testimony revealed that he instructed the general

manager to present Arwood with a written reprimand. He later altered the reasons for

discharge to include the cash drawer incident, but the Board did not find that credible.

Nevertheless, the Board found that Arwood intentionally violated the employer’s rules

and disregarded its interests by discussing his bonus with another employee, amounting to

misconduct in connection with his work.

           On appeal from the Board of Review, we do not conduct a de novo review;

instead, we review the evidence and all reasonable inferences deducible therefrom in the

light most favorable to the Board’s findings of fact.8 We will affirm the Board’s findings if

they are supported by substantial evidence, which is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion. 9 Even when there is evidence

upon which the Board might have reached a different decision, the scope of judicial

review is limited to a determination of whether it could have reasonably reached its

decision based upon the evidence before it.10 Our function on appeal, however, is not

merely to rubber stamp decisions arising from the Board.11 We conclude that the facts

presented in this case are not sufficient to support a finding of misconduct. Instead, the

evidence demonstrates that Arwood’s asking another employee about his bonus amounted

to a good-faith error in judgment or an isolated instance of ordinary negligence and that it


8
    West v. Dir., 94 Ark. App. 381, 231 S.W.3d 96 (2006).
9
    Id.
10
     Id.
11
     Millspaugh v. Dir., Ark. Dep’t of Workforce Servs., 2013 Ark. App. 450.
                                                4
                                 Cite as 2015 Ark. App. 285

did not establish wrongful intent or evil design. Such conduct may be a sufficient basis for

the discharge, but it is not a sufficient basis for the denial of unemployment compensation.

       Reversed and remanded.

       VAUGHT and HOOFMAN, JJ., agree.

       Gary Don Arwood, pro se appellant.

       Phyllis Edwards, for appellee.




                                             5